UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SAM COOPER,

                      Plaintiff,
                                         MEMORANDUM AND ORDER
          -against-                      18-CV-6656(JS)(ARL)

NEW YORK STATE, P.O. JEREMY
FANNIG, and P.O. RICHARD JONES,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Sam Cooper, pro se
                    18-R-1900
                    Lakeview Shock Incarceration Correctional
                      Facility
                    P.O. Box T
                    Brocton, New York 14716-0679

For Defendants:       No appearances.

SEYBERT, District Judge:

          On November 16, 2018, incarcerated pro se plaintiff Sam

Cooper (“Plaintiff”) filed a Complaint in this Court pursuant to

42 U.S.C. § 1983 (“Section 1983”) against New York State (the

“State”), and two Suffolk County Police Officers, Jeremy Fannig

(“P.O. Fannig”), and Richard Jones (“P.O. Jones” and collectively,

“Defendants”).    Accompanying the Complaint is an application to

proceed in forma pauperis.1   (See, IFP Mot., D.E. 2.)   On April 4,


1Plaintiff did not file the required Prisoner Litigation
Authorization form (“PLRA”) with his Complaint. Accordingly, by
Notice of Deficiency dated November 21, 2018, Plaintiff was
instructed to complete and return the enclosed PLRA within
fourteen (14) days. (See, D.E. 3.) On December 4, 2018,
Plaintiff timely filed the PLRA. (See, D.E. 4.)
2019, Plaintiff filed an application for the appointment of pro

bono counsel to represent him in this case.          (See, Mot. to Appoint

Counsel, D.E. 11.)

          Upon     review   of   the   declaration    in   support   of   the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.          See 28 U.S.C. § 1915(a)(1).          Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

However, for the reasons that follow, the Complaint is sua sponte

DISMISSED IN PART pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-

(iii), 1915A(b) and the application for the appointment of pro

bono counsel is DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW

when this case is trial ready, if so warranted at that time.

                                 BACKGROUND

          Plaintiff, who is alleged to be a convicted and sentenced

state prisoner (Compl. ¶ III), has filed a brief Complaint on the

Court’s Section 1983 Complaint form.          Plaintiff alleges that, on

June 16, 2017, “Police Officers raided a residence” and Plaintiff

“hid under a tree in another residence.          Police found me with a

police dog under the tree.”        (Compl. ¶ IV.A.)        Plaintiff claims

that the officers “asked to see [my] hands and I complied with

[the] order [but] was tased any way from point blank range.”

(Compl. ¶ IV.A.)    Plaintiff also alleges that he was kicked in his

side and head and that his car was impounded.              (Compl. ¶ IV.A.)



                                       2
Plaintiff claims that one of the officers “stated we will let you

go if we can remove [the] taser” but Plaintiff refused and asked

to be taken to the hospital.     (Compl. ¶ IV.B.)    At the hospital,

Plaintiff describes that he was given “a shot to numb taser area

to remove taser prong” which caused him to suffer “scar tissue

damage to [his] right side of chest wall.”           (Compl. ¶ IV.D.)

Plaintiff further claims that his personal belongings left in his

car were discarded and that he paid a lawyer $1,200.00 to help him

get his car back from impound.    (Compl. ¶ IV.D.)

          Based on the foregoing, Plaintiff claims that he has

suffered cruel and unusual punishment in violation of the Eighth

Amendment, for which he seeks to recover a monetary award in the

sum of $200,000.00.   (Compl. ¶¶ II.B., VI.)

                            DISCUSSION

I. In Forma Pauperis Application

          Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fees.     See 28 U.S.C. § 1915(a)(1).        Therefore,

Plaintiff's request to proceed in forma pauperis is GRANTED.

II. Application of 28 U.S.C. § 1915

          Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be



                                   3
granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.         See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                  “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation

omitted).      The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                  Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Immunity

              Plaintiff names the State as a Defendant and seeks to



                                       4
recover a monetary award against it.       However, the State is immune

from suit under the Eleventh Amendment.        Kentucky v. Graham, 473

U.S. 159, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985).          A State’s

sovereign immunity “affects . . . subject matter jurisdiction” and

so, may be raised sua sponte.”     Atl. Healthcare Benefits Trust v.

Googins, 2 F.3d 1, 4 (2d Cir. 1993).

          The Eleventh Amendment bars suits brought by a state’s

own citizens against it in federal court.         U.S. CONST. amend. XI

(“The Judicial power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.”); Woods v. Rondout

Valley Cent. Sch. Dist. Bd. of Educ., 466 F.3d 232, 236 (2d Cir.

2006) (citing Alden v. Maine, 527 U.S. 706, 712, 119 S. Ct. 2240,

2246, 144 L. Ed. 2d 636 (1999)).       The Supreme Court instructs that

the Eleventh Amendment gives a state government immunity from suit,

not just from liability.   Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, 506 U.S. 139, 144, 113 S. Ct. 684, 687, 121 L. Ed.

2d 605 (1993) (citation omitted).

          Eleventh Amendment immunity is lost only if Congress

unequivocally abrogates states’ immunity or a state expressly

consents to suit.   Gollomp v. Spitzer, 568 F.3d 355, 365-66 (2d

Cir. 2009).   It is well-settled that Congress did not abrogate

states’ immunity through 42 U.S.C. § 1983, see Quern v. Jordan,



                                   5
440 U.S. 332, 343-45, 99 S. Ct. 1139, 59 L. Ed. 2d 358 (1979), nor

has New York State waived its immunity from suit.         Trotman v.

Palisades Interstate Park Comm’s, 557 F.2d 35, 38-40 (2d Cir.

1977).   Thus, as is readily apparent, Plaintiff’s claims against

the State are barred by the Eleventh Amendment to the Constitution

and are thus DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-

(iii), 1915A(b).2

IV.   Section 1983

           Section 1983 provides that

           [e]very person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State . . . subjects, or causes
           to be subjected, any citizen of the United
           States . . . to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured.

42 U.S.C. § 1983.    To state a claim under Section 1983, a plaintiff

must “allege that (1) the challenged conduct was attributable at

least in part to a person acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.”     Rae v. Cty. of Suffolk, No.

07–CV–2138, 2010 WL 768720, at *4 (E.D.N.Y. Mar. 5, 2010) (quoting


2 The Court notes that Plaintiff’s Section 1983 claims against
the State must be dismissed for the additional reason that
“[n]either a state nor one of its agencies nor an official of
that agency sued in his or her official capacity is a ‘person’
under § 1983.” Spencer v. Doe, 139 F.3d 107, 111 (2d Cir.
1998); see also Will v. Mich. Dep’t of State Police, 491 U.S.
58, 71, 109 S. Ct. 2304, 2312, 105 L. Ed. 2d 45 (1989).


                                  6
Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

       Here, though thin, Plaintiff’s allegations plausibly allege

excessive force claims against P.O. Fannig and P.O. Jones, rather

than cruel and unusual punishment claims, and shall proceed.

Accordingly, the Clerk of the Court shall issue summonses to P.O.

Fannig and P.O. Jones and shall forward the summonses together

with copies of the Complaint and this Order to the United States

Marshal    Service    (“USMS”)   for    service     upon   these   Defendants

forthwith.

V.     Appointment of Pro Bono Counsel

             Unlike criminal defendants, civil litigants do not have

a constitutional right to the appointment of counsel.                However,

pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an

attorney to represent any person unable to afford counsel.”                 In

deciding a motion for appointment of counsel, “the district judge

should    first   determine   whether      the   indigent’s   position   seems

likely to be of substance.”          Hodge v. Police Officers, 802 F.2d

58, 61 (2d Cir. 1986).        A position is likely to be of substance

if it appears to the court that the plaintiff “appears to have

some chance of success . . . .”         Hodge, 802 F.2d at 60-61.        Where

a    plaintiff    satisfies   this   threshold    requirement,     the   Second

Circuit instructs that

             the court should then consider the indigent’s
             ability to investigate the crucial facts,
             whether conflicting evidence implicating the



                                       7
          need for cross examination will be the major
          proof presented to the fact finder, the
          indigent’s ability to present the case, the
          complexity of the legal issues and any special
          reason in that case why appointment of counsel
          would be more likely to lead to a just
          determination.

Hodge, 802 F.2d at 61-62.   These factors are not restrictive and

“[e]ach case must be decided on its own facts.”    Id. at 61.

          Notwithstanding the requirement that pleadings drafted

by a pro se litigant, are to be construed liberally and interpreted

to raise the strongest arguments they suggest, see Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994), the Court, upon careful

review of the facts presented herein and in light of the factors

required by law as discussed above, finds that the appointment of

counsel is not warranted at this time.    Even assuming that Hodge’s

threshold requirement is satisfied, the record reflects that the

legal issues presented are not unduly complex and that Plaintiff

can adequately prosecute his claims himself pro se.    Based on this

review, Plaintiff’s motion for appointment of pro bono counsel is

DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW when the action

is ready for trial, if warranted at that time.    It is Plaintiff’s

responsibility to retain an attorney or continue to pursue this

lawsuit pro se.   See 28 U.S.C. § 1654.

                            CONCLUSION

          For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the Complaint is



                                 8
sua sponte DISMISSED WITH PREJUDICE for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii), 1915A (b)(1) as

against the State.      Plaintiff’s excessive force claims against

P.O. Fannig and P.O. Jones shall proceed.      Accordingly, the Clerk

of the Court shall issue summonses to P.O. Fannig and P.O. Jones

and shall forward the summonses together with copies of the

Complaint and this Order to the USMS for service upon these

Defendants forthwith.    Plaintiff’s motion for appointment of pro

bono counsel is DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW

when the action is ready for trial, if warranted at that time.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff.


                                       SO ORDERED.



                                       /s/ JOANNA SEYBERT______
                                       JOANNA SEYBERT, U.S.D.J.

Dated:   July   18 , 2019
         Central Islip, New York




                                   9
